                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )   CR. NO. 16-00207 SOM
                                )
             Plaintiff,         )   ORDER GRANTING DEFENDANT
                                )   WILLIAM CLARK TURNER'S MOTION
     vs.                        )   FOR EARLY TERMINATION OF
                                )   PROBATION
WILLIAM CLARK TURNER,           )
                                )
             Defendant.         )
                                )


                 ORDER GRANTING DEFENDANT WILLIAM CLARK
           TURNER'S MOTION FOR EARLY TERMINATION OF PROBATION

             Having reviewed the papers filed in support of and in

opposition to Defendant's Motion for Early Termination of

Probation, this court grants the motion.     The court agrees with

the United States Probation Office's recommendation that

probation be terminated, finding that there would be little

benefit to Defendant or the public in continuing to keep

Defendant on probation.     The court has received from Defendant a

description of how being on probation affects his employment and

professional opportunities, and this court takes that description

into account.

             The one thing that would ordinarily give this court

pause is the positive drug test, but this court agrees with

Defendant that the test should not have occurred, given the

absence of a drug-testing condition among his probation

conditions.
          IT IS SO ORDERED.




                               /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge




United States of America v. William Clark Turner
Cr. No. 16-00207 SOM
ORDER GRANTING DEFENDANT WILLIAM CLARK TURNER'S MOTION FOR EARLY
TERMINATION OF PROBATION



                                2
